DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1, 3-9, 11-15 and 17-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “circuitry” and “sub-circuitry” limitations in claims 9, 11, 12, 14 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to “computer readable storage medium” which given its broadest reasonable interpretation, cover forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.
The claims can be amended to recite: “non-transitory”, “computer usable memory”, or “computer usable storage memory”, “computer readable memory”, “computer readable device”, (i.e. any variations thereof, where “medium” is replaced by “device” or “memory”) or adding “wherein the medium is not a signal”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3-6, 8-9, 11-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lӧhr et al. (US Patent Application Publication 2018/0279339; hereinafter Lӧhr).
Regarding claim 1 Lӧhr discloses a method for reporting power headroom (paragraph 0001), comprising:
determining a first carrier and a first time slot corresponding to the first carrier for transmitting a power headroom report (PHR) (figs. 2-5; paragraphs 0035, 0044, 0051; wherein a first carrier, be it CC1 or CC3, comprises at least a slot for PHR transmission);
acquiring a first time slot group corresponding to at least one other carrier (figs. 2-4; see slot groups N, i and/or S), wherein the first time slot group comprises N time slots, uplink data transmission is performed in at least one of the N time slots (figs. 2-4, see the PDSCH allocated to at least a slot of the plurality of slots), N is a positive integer, and the first time slot comprises the first time slot group in a time domain (figs. 2-4, paragraphs 0034, 0038, among others; wherein the slots overlap in time among the carriers);
generating the PHR based on power headroom corresponding to the first time slot and power headroom corresponding to one or more time slots of the at least one of the N time slots in which the uplink data transmission is performed (paragraphs 0039, 0044, 0052, 0055; wherein a PHR is generated based on the PH for a first carrier and a PH for a second carrier); and
(paragraph 0056; PHR is transmitted to the base station).
Regarding claim 3 Lӧhr discloses the method according to claim 2, wherein generating the PHR based on power headroom corresponding to the first time slot and power headroom corresponding to the first time slot group comprises: selecting one of the at least one of the N time slots in which the uplink data transmission is performed as a reference time slot (paragraphs 0052-0055; PHR reference TTI); and generating the PHR based on the power headroom corresponding to the first time slot and the power headroom corresponding to the reference time slot (paragraphs 0052-0055).
Regarding claim 4 Lӧhr discloses the method according to claim 3, wherein selecting one of the at least one of the N time slots in which the uplink data transmission is performed as the reference time slot comprises: receiving signaling from the base station, where the signaling comprises an identifier of the reference time slot in the first time slot group (paragraphs 0052-0056; reference determined based on the received grant information); and determining the reference time slot based on the identifier (paragraphs 0052-0056).
Regarding claim 5 Lӧhr discloses the method according to claim 4, wherein the signaling is Radio Resource Control (RRC) signaling or physical layer control signaling (paragraphs 0038, 0042, among others; UL grant in physical layer signaling).
Regarding claim 6 Lӧhr discloses the method according to claim 21, wherein reporting the PHR to the base station using the first time slot comprises: packaging the PHR as a Media Access Control (MAC) layer control element, and transmitting the MAC (paragraphs 0041-0043, among others; MAC CE).
Regarding claim 8 Lӧhr discloses a method for receiving power headroom, comprising: transmitting signaling to a User Equipment (UE), wherein the signaling comprises an identifier of a reference time slot in a first time slot group (paragraphs 0041-0043, 0052-0056, among others; MAC CE); and receiving a power headroom report from the UE (paragraph 0056; PHR is transmitted to the base station).
Regarding claim 9 Lӧhr discloses a User Equipment (UE), comprising:
a determining circuitry configured to determine a first carrier and a first time slot corresponding to the first carrier for transmitting a power headroom report (PHR) (figs. 2-5; paragraphs 0035, 0044, 0051; wherein a first carrier, be it CC1 or CC3, comprises at least a slot for PHR transmission);
an acquiring circuitry configured to acquire a first time slot group corresponding to at least one other carrier (figs. 2-4; see slot groups N, i and/or S), wherein the first time slot group comprises N time slots, uplink data transmission is performed in at least one of the N time slots (figs. 2-4, see the PDSCH allocated to at least a slot of the plurality of slots), N is a positive integer, and the first time slot comprises the first time slot group in a time domain (figs. 2-4, paragraphs 0034, 0038, among others; wherein the slots overlap in time among the carriers);
a generating circuitry configured to generate the PHR based on power headroom corresponding to the first time slot and power headroom corresponding to one or more time slots of the at least one of the N time slots in which the uplink data transmission is (paragraphs 0039, 0044, 0052, 0055; wherein a PHR is generated based on the PH for a first carrier and a PH for a second carrier); and
a reporting circuitry configured to report the PHR to a base station using the first time slot (paragraph 0056; PHR is transmitted to the base station).
Regarding claim 11 Lӧhr discloses the UE according to claim 4, wherein the generating circuitry comprises: a selecting sub-circuitry configured to select one of the at least one of the N time slots in which the uplink data transmission is performed as a reference time slot (paragraphs 0052-0055; PHR reference TTI); and a generating sub-circuitry configured to generate the PHR based on the power headroom corresponding to the first time slot and the power headroom corresponding to the reference time slot (paragraphs 0052-0055).
Regarding claim 12 Lӧhr discloses the UE according to claim 11, wherein selecting one of the at least one of the N time slots in which the uplink data transmission is performed as the reference time slot comprises: a receiving circuitry configured to receive signaling from the base station, where the signaling comprises an identifier of the reference time slot in the first time slot group (paragraphs 0052-0056; reference determined based on the received grant information); and a selecting circuitry configured to determine the reference time slot based on the identifier (paragraphs 0052-0056).
Regarding claim 13 Lӧhr discloses the UE according to claim 12, wherein the signaling is Radio Resource Control (RRC) signaling or physical layer control signaling (paragraphs 0038, 0042, among others; UL grant in physical layer signaling).
Regarding claim 14 Lӧhr discloses the UE according to claim 4, wherein the reporting circuitry comprises: a packaging sub-circuitry configured to package the PHR (paragraphs 0041-0043, among others; MAC CE).
Regarding claim 17 Lӧhr discloses a computer readable storage medium having computer instructions stored therein, wherein once the computer instructions are executed, the method according to claim 1 is performed (figs. 5-6).
Regarding claim 18 Lӧhr discloses a communication system comprising a memory and a processor, wherein the memory has computer instructions stored therein, and once the processor executes the computer instructions, the method according to claim 1 is performed (figs. 5-6).
Regarding claims 19 Lӧhr discloses a computer readable storage medium having computer instructions stored therein, wherein once the computer instructions are executed, the method according to claim 8 is performed (figs. 5-6).
Regarding claim 20 Lӧhr discloses a communication system comprising a memory and a processor, wherein the memory has computer instructions stored therein, and once the processor executes the computer instructions, the method according to claim 8 is performed (figs. 5-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lӧhr in view of Ajdakple et al. (US Patent Application Publication 2020/0288412; hereinafter Ajdakple).
Regarding claim 7 Lӧhr discloses the method according to claim 6. Lӧhr fails to explicitly disclose, but Ajdakple in the same field of endeavor, discloses wherein packaging the PHR as the MAC layer control element comprises: indicating one or more slot numbers of the one or more time slots used to generate the PHR in the first slot group using one or more bits reserved in a subheader of the MAC layer control element (fig. 8, paragraph 0357-0359; MAC PDU); and sequentially packaging power headroom corresponding to the one or more slot numbers into a payload of the MAC layer control element (fig. 8, paragraph 0357-0359; MAC PDU). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the teachings of Lӧhr with the teachings of Ajdakple in order to achieve stable and efficient network (Ajdakple: paragraph 0016).
Regarding claim 15 Lӧhr discloses the UE according to claim 14. Lӧhr fails to explicitly disclose, but Ajdakple in the same field of endeavor, discloses wherein the packaging sub-circuitry is configured to: indicate one or more slot numbers of the one or more time slots used to generate the PHR in the first slot group using one or more bits reserved in a subheader of the MAC layer control element (fig. 8, paragraph 0357-0359; MAC PDU); and sequentially package power headroom corresponding to the one or more (fig. 8, paragraph 0357-0359; MAC PDU). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the teachings of Lӧhr with the teachings of Ajdakple in order to achieve stable and efficient network (Ajdakple: paragraph 0016).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2020/0145936 to Lee – which discloses a method and a device for transmitting a power headroom reporting in wireless communication system, the method comprising: generating a PHR MAC CE including multiple PH fields for a serving cell; and transmitting the PHR MAC CE, wherein the PHR MAC CE includes an octet containing a single PCMAX field associated with the multiple PH fields for the serving cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466